Case 3:20-cv-00156-L-BN Document 28 Filed 07/31/20                      Page 1 of 2 PageID 2019



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 VALTEX PROPERTIES LLC,                          §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §   CIVIL ACTION NO. 3:20-CV-1992-B
                                                 §
 CENTRAL MUTUAL INSURANCE                        §
 COMPANY,                                        §
                                                 §
      Defendant.                                 §

                                   ORDER TO SHOW CAUSE

        On July 28, 2020, Plaintiff ValTex Properties, LLC filed this case in federal court, invoking

the Court’s diversity jurisdiction. See Doc. 1, Compl., ¶ 3; Doc. 4, Am. Compl., ¶ 3. But after

reviewing the filings, the Court concludes that the parties’ diversity of citizenship—and by extension,

the Court’s jurisdiction—is not so clear.

        “‘Federal courts are courts of limited jurisdiction.’” Settlement Funding, L.L.C. v. Rapid

Settlements, Ltd., 851 F.3d 530, 537 (5th Cir. 2017) (quoting Howery v. Allstate Ins. Co., 243 F.3d

912, 916 (5th Cir. 2001)). Thus, courts “‘must presume that a suit lies outside this limited

jurisdiction, and the burden of establishing federal jurisdiction rests on the party seeking the federal

forum.’” Id. And “if the record does not contain sufficient evidence to show that subject matter

jurisdiction exists, [then] ‘a federal court does not have jurisdiction over the case.’” Id.

        Diversity jurisdiction requires complete diversity. McLaughlin v. Miss. Power Co., 376 F.3d

344, 353 (5th Cir. 2004). Complete diversity, in turn, “‘requires that all persons on one side of the

controversy be citizens of different states than all persons on the other side.’” Settlement Funding, 851


                                                  -1-
Case 3:20-cv-00156-L-BN Document 28 Filed 07/31/20                       Page 2 of 2 PageID 2020



F.3d at 536 (quoting id.). And “[a] party seeking to establish diversity jurisdiction must specifically

allege the citizenship of every member of every LLC or partnership involved in a litigation.” Settlement

Funding, 851 F.3d at 536 (emphasis added); see Antero Res. Corp. v. C&R Downhole Drilling, Inc.,

2015 WL 13106330, at *1–2 (N.D. Tex. Dec. 9, 2015) (finding that a plaintiff’s conclusory negative

assertions—that defendant–LLCs’ members were not citizens of certain states—were insufficient to

support the court’s exercise of diversity jurisdiction); Nunez v. ACE Am. Ins. Co., 2017 WL 6997341,

at *4 (M.D. La. Dec. 28, 2017), report and recommendation adopted, 2018 WL 493398 (M.D. La. Jan.

16, 2018) (requiring that the party seeking the federal forum describe the citizenship of each

LLC–member distinctly and affirmatively).

        Here, Plaintiff has not affirmatively alleged the citizenship of all of its members. Rather,

Plaintiff states that it is “a limited liability company registered in and doing business as a citizen of

Texas . . . .” Doc. 4, Am. Compl., ¶ 1; see also id. ¶ 3 (stating that plaintiff “is a citizen of Texas”).

        In the absence of allegations stating the citizenship of every member of Plaintiff, the Court

cannot determine whether it has diversity jurisdiction over this case. The Court therefore ORDERS

Plaintiff to SHOW CAUSE in writing no later than Tuesday, August 11, 2020, why this case

should not be dismissed for lack of subject matter jurisdiction.



        SO ORDERED.

        DATED: July 31, 2020.
                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE




                                                  -2-
